Citation Nr: 0906526	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel









INTRODUCTION

The Veteran had active service from December 1971 to July 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for the above-
referenced claim.  

A video conference hearing was scheduled in this matter in 
October 2008, at the RO, for which the Veteran failed to 
appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
Veteran engaged in combat or that the Veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

VA mental health clinical records dated from 2003 and 2004 
show that the Veteran has been diagnosed with PTSD.  While 
such medical records indicate that the Veteran suffers from 
PTSD attributable to his claimed Vietnam experiences, the 
Veteran has not yet undergone a comprehensive VA psychiatric 
examination to determine whether he carries a diagnosis of 
PTSD in accordance with the criteria set forth in 38 C.F.R. 
§§ 3.304(f), 4.125(a) (2008).  

The Veteran has essentially contended that he currently has 
PTSD as a result of his military service.  In a March 2004 
Information for Claim for Service Connection for Post-
Traumatic Stress Disorder (PTSD), the Veteran stated that he 
was assigned to temporary duty for six days to assist with 
the evacuation of the U.S. embassy in Saigon, the Republic of 
Vietnam near the end of the Vietnam Era.  The Veteran 
asserted that he served this temporary duty between April and 
May of 1975.  He reported that while there, he witnessed a 
man being shot down from an airplane, two Marine guards being 
hit by mortar fire, a civilian being blown off his bicycle, a 
three year old child being shot, and a civilian being shot in 
the leg.  Additionally, he stated that while at the U.S. 
embassy, a bomb went off while he was sleeping and he was 
blown off his cot.  The explosion also resulted in his 
luggage being destroyed.  He provided further details of this 
event in his February 2005 notice of disagreement, in which 
he reported that he filed a claim with the finance office in 
Hawaii for reimbursement for his destroyed luggage.  It is 
his contention that these in-service stressors are related to 
his current PTSD.  

The Veteran's service personnel records were obtained and his 
DD 214 reflects that he served in Indochina or the Republic 
of Korea for six days.  There is no other information 
provided as to the location of this temporary duty, such as 
the specific location and date of the Veteran's foreign 
service.  



The record reflects that the RO contacted the National 
Personnel Records Center (NPRC) in June 2007 in an attempt to 
verify the Veteran's service in Vietnam.  In a March 2008 
response, the NPCR stated that although an extensive and 
thorough search of its records was conducted, they were 
unable to locate records reflecting the Veteran's service in 
Vietnam because such records either did not exists or were 
not located at the NPRC.    

Given the Veteran's service personnel records reflecting his 
service in either Indochina or Korea, coupled with the 
diagnosis of PTSD which is already of record, on remand, the 
U. S. Army and Joint Services Records Research Center (JSRRC) 
should be provided with the additional evidence and requested 
to provide any available information which might corroborate 
the Veteran's alleged in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  If the RO/AMC deems it necessary, the 
Veteran may be requested to provide any 
additional information needed to clarify 
his claimed stressors, including the 
specific dates, locations, names of other 
persons involved, units involved, etc., 
relating to his claimed stressors.  The 
Veteran should be advised that his 
information is necessary to obtain 
supportive evidence of the claimed 
stressful event in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Specifically, the Veteran 
should be advised that he may provide 
buddy statements or other corroborating 
evidence that may support his claimed in-
service stressors.

2.  The RO/AMC shall prepare an 
appropriate request to the JSRRC to 
attempt to corroborate the Veteran's 
temporary duty service in Vietnam between 
April and May of 1975, as well as his 
claimed in service stressors, to include 
the bomb explosion at the U.S. embassy in 
Saigon.  If unable to corroborate his 
stressors, the Veteran and his 
representative should be informed of the 
results of the requests for information. 

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran served in Vietnam and 
was exposed to any stressors in service.  
If it is determined that the Veteran was 
exposed to in-service stressors, the 
nature of the stressors should be 
discussed.  

4.  If it is determined that the Veteran 
was exposed to the claimed in-service 
stressors, the RO/AMC may arrange for the 
Veteran to be afforded a VA psychiatric 
examination to assess whether the 
Veteran's currently diagnosed PTSD is 
related to the corroborated stressors. 

5.  When the development request and all 
necessary notice requirements have been 
completed, the RO shall readjudicate the 
Veteran's claim for service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




